Title: To James Madison from Charles E. Crowly, 27 June 1814
From: Crowly, Charles E.
To: Madison, James


        
          U,S Schooner CarolinaCharleston Roads 27th. June 1814
          Sir,
        
        Permit me if you please to intrude on your Excellency’s leisure so far as to mention, that by the attention of my worthy and esteemed friend Doctor David Ramsay, who addressed you on my behalf I had the honor of receiving an appointment in the Navy of the U;S; as Midshipman dated the 16th Jany 1809. Continuing in actual service until Febry. 1811. when recg. a furlough, I went in the East India service and remained until the 26th. Octr. 1812, when Captains Hull & Hunt having forwarded recommendatory letters in my favor I was appointed as Lieutt. by the Honble. the Secretary and ordered to this station, where I have since continued, acting in this Port and the adjacent inlets. The purport of my taking this unauthorized liberty is to express my wish to be ordered to some station where I may have an opportunity of being in actual service & consequently receive that knowledge which is only to be obtained from practice.
        I beg leave also to mention that having noticed in several instances Officers who being younger in regard to rank and date to be appointed to rank above me, I deferred writing for some time to the Honble. the Secy. on this subject under the idea that he would take notice of it, and the only reason I can infer his not doing so, is that of the letters of Captns. Hull and Hunt being addressed to his predecessor and not to his having any wish to overlook my rank, otherwise I could have got the gentlemen attending Congress from this state to have mention⟨ed⟩ me to him, altho’ it is a measure I do not approve off, for notwithstanding their personal knowledge I do not consider them as competent to judge of my proffesional capacity; should the foregoing be the reason for my not receiving a confirmation to my former appointment, permit me most Excellent sir to solicit you will have the goodness to mention the subject to the Honble the Secretary, when I doubt not of receiving it. I have the honor to be your Excellency’s mo, Obt, & very Hble Set.
        
          Charles E. Crowly
        
       